1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARK JOHNSON                               Case No.: 19cv1849-LAB (RBB)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    EMILIANO ABATE d/b/a COSTA
      RICA SURF LESSONS
15
                               Defendant.
16
17
18         Plaintiff has filed a notice of dismissal with prejudice. Defendant has not
19   answered or filed a motion for summary judgment. Pursuant to Fed. R. Civ. P.
20   41(a), this action is DISMISSED WITH PREJUDICE. The parties shall bear their
21   own costs and attorney’s fees. The joint motion for extension of time to answer
22   (Docket no. 8) is DENIED AS MOOT.
23         IT IS SO ORDERED.
24   Dated: December 6, 2019
25
26                                             Honorable Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                               [Case Number]
